Title: From Alexander Hamilton to William Floyd, [7 July 1785]
From: Hamilton, Alexander
To: Floyd, William


[New York, July 7, 1785]
Received of William Floyd Esquire Fifty seven pound and ten shillings being the amount of a note of hand with Interest from him to John Carter alias John Church for Fifty pound New York Currency dated in Philadelphia sometime about the last of April in the year One thousand Seven hundred and Eighty three and which note has been mislaid in my hands. New York July 7th 1785
For John Church
Alex Hamilton
